Citation Nr: 0506606	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  99-11 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for an undiagnosed 
condition manifested by pain of the neck and lower back, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to 
June 1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision of 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a compensable rating for 
undiagnosed condition, manifested by pain of the neck and 
lower back.  A notice of disagreement (NOD) was received in 
March 1999.  A statement of the case (SOC) was issued in 
April 1999.  A substantive appeal (VA Form 9) was received in 
May 1999.  

In the veteran's May 1999 VA Form 9, he indicated that he 
wanted a BVA  hearing in Washington, DC.  In a May 1999 
statement to the RO, he indicated that he would also like to 
request a RO hearing.  He was scheduled for a hearing on 
July 21, 1999, but did not report.  The RO subsequently asked 
him to indicate if he desired to have his hearing rescheduled 
and if so, whether he wanted the hearing before the RO or at 
the BVA in Washington, DC.  In an August VA Form 21-4138, the 
veteran stated that he desired to have his hearing 
rescheduled before the RO in Nashville, Tennessee.  It 
appears that he has withdrawn his hearing request before the 
Board.  If that is not the case, the veteran should make his 
request known to the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran's undiagnosed condition manifested by pain of the 
neck and lower back is more severe than the current 
evaluation reflects.  

It must be observed that during the pendency of this appeal, 
VA amended its Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, applicable to the spine.  The intended effect of this 
action was to ensure the criteria used current medical 
terminology and unambiguous criteria, and reflected recent 
medical advances.  The amended criterion is effective 
September 26, 2003.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243, and Plate V).  The RO has not adjudicated the 
claim based on this new criteria effective September 26, 
2003.  This should be corrected and since the veteran was 
last examined for VA purposes in 1999, that is too remote to 
be considered contemporaneous, and another examination needs 
to be conducted.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Ask the veteran to identify the 
places at which he has received treatment 
for his neck and back since October 1999 
(the most recent records of treatment in 
the claims file).  Then attempt to obtain 
copies of any identified records.  

2.  Schedule the veteran for an 
appropriate VA examination to assess the 
severity of his service-connected neck 
and lower back disability.  The claims 
folder should be made available to the 
examiner, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary testing 
should be done, including range of motion 
studies (in degrees).  

The examiner should determine whether 
there is weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the neck and low 
back are used repeatedly over a period of 
time.  This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  
The examiner should also address whether 
the veteran had incapacitating episodes 
during the past 12 months, and their 
duration, if any.  Any neurological 
findings should be noted.  

3.  Next, the claim on appeal should be 
re-adjudicated, and if the claim remains 
denied, the RO should provide the veteran 
and his representative a supplemental 
statement of the case that includes a 
summary of the evidence, citation to 
pertinent law and regulation (including, 
as appropriate, the criteria for 
evaluating spine disability effective 
from September 2003, and from September 
2002, if warranted), and reasons for the 
decision.  Thereafter, the claim should 
be returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




